                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CIPRIANO MARTINEZ and PATRICIO DONES,
 on behalf of themselves and all others similarly
 situated,

        Plaintiffs,

 v.                                                      Case No. 3:14-CV-310-JPG-DGW

 UTILIMAP CORP.,

        Defendant.

                                          JUDGMENT

       This matter having come before the Court, and the Court having granted the parties’ joint

motion to confirm the final arbitration award,

       IT IS HEREBY ORDERED AND ADJUDGED that Arbitrator Jeffrey L. Taren’s Final

Award Granting Final Approval of Class Action Settlement and Attorney’s Fees, dated October

24, 2018, is confirmed.

                                             MARGARET M. ROBERTIE, Clerk of Court

Dated: December 14, 2018                     s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
